Name: Council Regulation (EEC) No 4074/88 of 19 December 1988 amending, in respect of Spain, Regulation (EEC) No 4007/87 extending the period referred to in Article 90 (1) and Article 257 (1) of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  European construction
 Date Published: nan

 28 . 12. 88 Official Journal of the European Communities No L 359/3 COUNCIL REGULATION (EEC) No 4074/88 of 19 December 1988 amending, in respect of Spain, Regulation (EEC) No 4007/87 extending the period referred to in Article 90 ( 1 ) and Article 257 ( 1 ) of the Act of Accession of Spain and Portugal Act of Accession, was extended by Regulation (EEC) No 4007/87 (2) to 31 December 1988 for Spain and to 31 December 1 990 for Portugal ; Whereas, in certain sectors, such difficulties cannot be overcome by 31 December 1988 in the case of Spain ; whereas the period in question should therefore be extended to 31 December 1989 for that Member State, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Accession provide for a period during which transitional measures may be taken to facilitate the passage from the arrangements existing in Spain and in Portugal on accession to the arrangements resulting- from the application of the common organization of the markets as defined in the Act, and in particular to deal with appreciable difficulties in the implementation of the new arrangements on the date laid down ; whereas the date of expiry of that period, fixed as 31 December 1987 in the HAS ADOPTED THIS REGULATION : Article 1 In the first subparagaph of Article 1 of Regulation (EEC) No 4007/87, the date '31 December 1988' is hereby replaced by '31 December 1989'. Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Council The President Y. POTTAKIS (') Opinion delivered on 16 December 1988 (not yet published in the Official Journal). P) OJ No L 378, 31 . 12. 1987, p. 1 .